DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 6-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crocker (US 5,334,402).
Regarding claim 2, Crocker teaches an infusion balloon catheter 10 (figure 1) comprising: 
an inflatable balloon member 28; 
a shaft 12 having a distal end portion (portion of element 12 attached to and comprising element 28) coupled to the inflatable balloon member 28, the shaft 12 defining: 
a first lumen 44 in fluid communication with the inflatable balloon member 28 and configured to pass an inflation fluid to the inflatable balloon member 28; 
a second lumen 54 configured to pass an infusion fluid (fluid could be introduced through element 54); and an infusion outlet opening 30 in fluid communication with the second lumen 54; and 
a bending-resistant insert member 50 (column 8, lines 18-20) securely coupled within the second lumen 54, the bending-resistant insert member 50 defining at least one opening (see “O” in figure 5 below) arranged with the infusion outlet opening 30 to direct a flow of the infusion fluid from the shaft 12 (“O” in figure 5 will play at least some role to guide the flow into element 30).

    PNG
    media_image1.png
    206
    799
    media_image1.png
    Greyscale


Regarding claim 6, Crocker teaches wherein the shaft 12 includes a proximal slide-prevention element 66 and a distal slide-prevention element (see “DS” in figure 5 above) disposed within the second lumen 54 disposed on an inner surface (inner surface of element 12) of the shaft 12 and configured to secure the bending-resistant insert member 50 (element 50 is secured from moving beyond element 66 and “DS” in figure 5 above).

Regarding claim 7, Crocker teaches wherein the bending-resistant insert member 50 conforms to the inner surface (inner surface of element 12) of the shaft 12.

Regarding claim 8, Crocker teaches further comprising: an inner tube (tube formed by element 13, hereinafter referred as element 13) coupled to a distal end portion (portion of element 54 included into element 13) of the second lumen 54.

Regarding claim 9, Crocker teaches wherein the inner tube (tube formed by element 13) forms at least a portion of the distal slide-prevention element (see “DS” in figure 5 above).

Regarding claim 10, Crocker discloses wherein the shaft 12 further includes: an infusion inlet opening 20 (although element 20 is a guidewire port, examiner construes that an opening could be used for infusing fluid) in fluid communication with the second lumen 54.

Regarding claim 12, Crocker teaches wherein the second lumen 54 is configured to pass a guidewire therethough (column 6, lines 55-60).

Regarding claim 13, Crocker teaches an infusion balloon catheter 10 (figure 1) comprising: 
an inflatable balloon member 28; 
a shaft 12 having a distal end portion (portion of element 12 attached to and comprising element 28) coupled to the inflatable balloon member 28, the shaft 12 defining: 
a first lumen 44 in fluid communication with the inflatable balloon member 28 and configured to pass an inflation fluid to the inflatable balloon member 28; 
a second lumen 54 configured to pass an infusion fluid (fluid could be introduced through element 54) and a guidewire therethough (column 6, lines 55-60); and 
an infusion outlet opening 30 and an infusion inlet opening 20 (although element 20 is a guidewire port, examiner construes that an opening could be used for infusing fluid) in fluid communication with the second lumen 54; and 
a bending-resistant insert member 50 (column 8, lines 18-20) securely coupled within the second lumen 54, the bending-resistant insert member 50 defining at least one opening (see “O” in figure 5 above) arranged with the infusion outlet opening 30 to direct a flow of the infusion fluid from the shaft 12 (“O” in figure 5 will play at least some role to guide the flow into element 30).

Regarding claim 15, Crocker teaches further comprising: an inner tube (tube formed by element 13, hereinafter referred as element 13) coupled to a distal end portion (portion of element 54 included into element 13) of the second lumen 54.

Regarding claim 16, Crocker teaches further comprising a guidewire distal port (opening in element 13 that contacts with portion of element 37) in communication with the second lumen 54 and disposed at a distal end of the inner tube (tube formed by element 13).

Regarding claim 17, Crocker teaches wherein the infusion outlet opening 30 and the bending-resistant insert member 50 are disposed proximally (figure 5) of the inflatable balloon member 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker (US 5,334,402) in view of Samson et al. (US 5,782,811).
Regarding claim 3, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 2. Crocker further discloses that the bending-resistant insert member 50 can comprise braided (column 8, lines 20-23) but is silent regarding wherein the bending-resistant insert member includes a plurality of longitudinally distributed openings.
However, Samson teaches a design of a bending-resistant insert member into a catheter with plurality of openings (figure 10) comprising wherein the bending-resistant insert member 506 includes a plurality of longitudinally distributed openings (see “LO” in figure 10 below) for the purpose of using an alternative well known configuration to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the bending-resistant insert member to incorporate wherein the bending-resistant insert member includes a plurality of longitudinally distributed openings as taught by Samson for the purpose of using an alternative well known configuration to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).

    PNG
    media_image2.png
    276
    545
    media_image2.png
    Greyscale


Regarding claim 4, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 2 but is silent regarding wherein the bending-resistant insert member includes a plurality of openings arranged in a rectangular pattern.
However, Samson teaches wherein the bending-resistant insert member includes a plurality of openings (see “LO” in figure 10 above) arranged in a rectangular pattern (see “R” in figure 10 above) for the purpose of using an alternative well known configuration of the bending-resistant insert member where openings are arranged in rectangular pattern due to designing choice of the bending-resistant insert member to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the bending-resistant insert member to incorporate a plurality of openings arranged in a rectangular pattern as taught by Samson for the purpose of using an alternative well known configuration of the bending-resistant insert member where openings are arranged in rectangular pattern due to designing choice of the bending-resistant insert member to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).

Regarding claim 18, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 13. Crocker further discloses that the bending-resistant insert member 50 can comprise braided (column 8, lines 20-23) but is silent regarding wherein the bending-resistant insert member includes a plurality of longitudinally distributed openings.
However, Samson teaches a design of a bending-resistant insert member into a catheter with plurality of openings (figure 10) comprising wherein the bending-resistant insert member 506 includes a plurality of longitudinally distributed openings (see “LO” in figure 10 above) for the purpose of using an alternative well known configuration to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the bending-resistant insert member to incorporate wherein the bending-resistant insert member includes a plurality of longitudinally distributed openings as taught by Samson for the purpose of using an alternative well known configuration to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).

Regarding claim 19, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 13 but is silent regarding wherein the bending-resistant insert member includes a plurality of openings arranged in a rectangular pattern.
However, Samson teaches wherein the bending-resistant insert member includes a plurality of openings (see “LO” in figure 10 above) arranged in a rectangular pattern (see “R” in figure 10 above) for the purpose of using an alternative well known configuration of the bending-resistant insert member where openings are arranged in rectangular pattern due to designing choice of the bending-resistant insert member to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, to modify the bending-resistant insert member to incorporate a plurality of openings arranged in a rectangular pattern as taught by Samson for the purpose of using an alternative well known configuration of the bending-resistant insert member where openings are arranged in rectangular pattern due to designing choice of the bending-resistant insert member to reduce the tendency of the catheter section to kink in any manner and lessening the kinking problem around the orifices (column 13, lines 32-36).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker (US 5,334,402) in view of Zarate (US 2011/0295176 A1).
 Regarding claim 5, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 2. Crocker is silent regarding wherein the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening.
However, Zarate teaches a design of a venous device (figure 3) wherein the at least one opening is at least one of a U-shaped opening 30, an H-shaped opening, or a C-shaped opening for the purpose of regulating the velocity or flow rate of the fluid passing through the opening thereby decreasing the turbulence in the fluid flow (paragraph 0045, lines 9-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the at least one opening shape to incorporate at least one of a U-shaped opening, an H-shaped opening or a C-shaped opening as taught by Zarate for the purpose of regulating the velocity or flow rate of the fluid passing through the opening thereby decreasing the turbulence in the fluid flow (paragraph 0045, lines 9-13).
Additionally, the instant disclosure describes the parameter of “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” as being merely preferable, and does not describe the “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” as contributing any unexpected results to the system. As such, parameters such as “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” would be dependent on the actual application of the infusion balloon catheter and, thus would be a design choice based on the actual application.

Regarding claim 20, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 13. Crocker is silent regarding wherein the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening.
However, Zarate teaches a design of a venous device (figure 3) wherein the at least one opening is at least one of a U-shaped opening 30, an H-shaped opening, or a C-shaped opening for the purpose of regulating the velocity or flow rate of the fluid passing through the opening thereby decreasing the turbulence in the fluid flow (paragraph 0045, lines 9-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the at least one opening shape to incorporate at least one of a U-shaped opening, an H-shaped opening or a C-shaped opening as taught by Zarate for the purpose of regulating the velocity or flow rate of the fluid passing through the opening thereby decreasing the turbulence in the fluid flow (paragraph 0045, lines 9-13).
Additionally, the instant disclosure describes the parameter of “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” as being merely preferable, and does not describe the “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” as contributing any unexpected results to the system. As such, parameters such as “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the “the at least one opening is at least one of a U-shaped opening, an H-shaped opening, or a C-shaped opening” would be dependent on the actual application of the infusion balloon catheter and, thus would be a design choice based on the actual application.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crocker (US 5,334,402) in view of Goodin (US 6,193,685 B1).
Regarding claim 11, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 2. Crocker is silent regarding wherein the infusion outlet opening has a cross-sectional area that is equal to or greater than a cross-sectional area of the infusion inlet opening.
However, Goodin teaches a design of a perfusion catheter (figure 1) comprising wherein the infusion outlet opening 32 (figure 1) has a cross-sectional area that is equal to or greater than a cross-sectional area of the infusion inlet opening (column 3, lines 13-17) for the purpose of having the flow limited only by the diameter of second lumen (column 3, lines 13-17).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the infusion outlet opening and/or the infusion inlet opening of Crocker to incorporate wherein the infusion outlet opening has a cross-sectional area that is equal to or greater than a cross-sectional area of the infusion inlet opening as taught by Goodin for the purpose of having the flow limited only by the diameter of second lumen (column 3, lines 13-17).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crocker (US 5,334,402) in view of Bates (US 2006/0074399 A1).
Regarding claim 14, Crocker discloses the claimed invention substantially as claimed, as set forth above in claim 13. Crocker further discloses an inflation fluid inlet port 22 in fluid communication with the first lumen 44; a guidewire proximal port 20 in communication with the second lumen 54 but is silent regarding an infusion inlet port in communication with the infusion inlet opening.
However, Bates teaches a design of a catheter comprising an infusion inlet port 46 in fluid communication with the infusion inlet opening (opening in element 40 that allows fluidic communication with element 46, element “P” in figure 4 below indicates the location of opening in element 40) for the purpose of simultaneously using a single lumen for both guidewire and infusing fluid (paragraph 0042, figure 4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the infusion balloon catheter to incorporate an infusion inlet port in communication with the infusion inlet opening as taught by Bates for the purpose of simultaneously using a single lumen for both guidewire and infusing fluid (paragraph 0042, figure 4).


    PNG
    media_image3.png
    360
    536
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samson et al. (US 4,597,755): discloses a design of a balloon catheter comprising a tube within the balloon wherein the tube is connected to the shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783